DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 17/033306 filed on 9/25/20. Claims 1-10, 53-54, 65-66, and 71 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed.

Information Disclosure Statement
The Information Disclosure Statements received on 1/6/21 and 4/25/22 have been considered.

Specification
        Applicant is reminded of the proper language and format for an abstract of the disclosure.
        The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
        The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
        The abstract of the disclosure is objected to because the abstract contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Drawings
Figure(s) 6 is objected to as depicting a block diagram without "readily identifiable" descriptors of each block, as required by 37 CFR 1.84(n). Rule 84(n) requires "labeled representations" of graphical symbols, such as blocks; and any that are "not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable." In the figure(s) in this application, the block marked with 106 is not readily identifiable per se and therefore require the insertion of text that identifies the function of those blocks. That is, each vacant block should be provided with a corresponding label identifying its function or purpose.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. 

Claim Interpretation
          The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
          As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function
          Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
          Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
          Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
          This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: encoder in claim 1 and decoder in claim 2.
          Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structures are found in p. 31, l. 1-p. 33, l. 24 and p. 87, l. 26-p. 88, l. 3.
          If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	1.	Claims 1, 2, 10, 53, 54, 65, 66, and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al., US 2013/0195199 A1 (hereinafter Guo).

	As for claim 1, Guo discloses encoder for encoding a picture into a data stream, configured to subject a block of the picture ([0027], e.g., video block) separately ([0053], e.g., transform and independent for partitioning of each of the Y, U, and V components) for a first color component ([0053], e.g., U) and a second color component ([0053], e.g., V) to a transformation ([0027], e.g., transform unit (TU) partitioning) to acquire a first transform coefficient block ([0040], e.g., transform coefficient and [0053], e.g., U) and a second transform coefficient block ([0040], e.g., transform coefficient and [0053], e.g., V), respectively, entropy encode ([0055], e.g., entropy code) the second transform coefficient block context-adaptively ([0055], e.g., CABAC) using a context ([0056], e.g., context) which depends on ([0095], e.g., when encoding split flag … of V, a function (splitY, splitU) can be used to select the contect) the first transform coefficient block. 

	As for claim 2, the claim recites a decoder for decoding a picture from a data stream of the encoder of claim 1, and is similarly analyzed.

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 2. In addition, Guo further discloses the first and second color components are chroma components ([0095], e.g., U and V).

	As for claim 53, the claim recites a method of the encoder of claim 1, and is similarly analyzed.

	As for claim 54, the claim recites a method of the encoder of claim 1, and is similarly analyzed.

	As for claim 65, the claim recites a non-transitory digital storage medium having a computer program stored thereon of the encoder of claim 1, and is similarly analyzed.

	As for claim 66, the claim recites a non-transitory digital storage medium having a computer program stored thereon of the encoder of claim 1, and is similarly analyzed.

	As for claim 71, the claim recites a data stream of the encoder of claim 1, and is similarly analyzed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	2.	Claims 3 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Jacobson et al., US 2018/0343471 A1 (hereinafter Jacobson).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Guo does not explicitly disclose configured to decoding for each partition of a set of partitions into which the second transform coefficient block is subdivided an indication indicating whether the transform coefficients within the respective partition are encoded into the data stream, or whether the encoding of the transform coefficients within the respective partition is skipped and all transform coefficients within the respective partition are zero, and entropy decoding quantization levels of the transform coefficients of the second transform coefficient block for partitions for which the indication indicates that the transform coefficients within the respective partition are encoded into the data stream and skip the decoding of the transform coefficients within the partitions for which the indication indicates that the encoding of the transform coefficients within the respective partition is skipped and all transform coefficients within the partitions are zero. 
	However, Jacobson teaches configured to decoding for each partition of a set of partitions into which the second transform coefficient block is subdivided an indication ([0124], e.g., skip flag) indicating whether the transform coefficients within the respective partition are encoded into the data stream ([0124], e.g., substream), or whether the encoding of the transform coefficients within the respective partition is skipped ([0124], e.g., skip flag) and all transform coefficients within the respective partition are zero ([0124], e.g., zero), and entropy decoding ([0124], e.g., entropy coded) quantization levels of the transform coefficients of the second transform coefficient block for partitions for which the indication indicates that the transform coefficients within the respective partition are encoded into the data stream and skip ([0124], e.g., skip) the decoding of the transform coefficients within the partitions for which the indication indicates that the encoding of the transform coefficients within the respective partition is skipped and all transform coefficients within the partitions are zero. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Guo and Jacobson before him/her to modify the residual quad tree (RQT) coding for video coding of Guo with the teaching of substream multiplexing for display stream compression of Jacobson with a motivation to increase coding efficiency by using context encoding for skip flags.
	In addition, Guo further discloses the decoding of the indication is performed using context-adaptive entropy decoding using a context which depends ([0095], e.g., when encoding split flag … of V, a function (splitY, splitU) can be used to select the contect) on the first transform coefficient block. 

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 3. 
	Guo does not explicitly teach decoding for each further partition of a set of further partitions into which the first transform coefficient block is subdivided a further indication indicating whether the transform coefficients within the respective further partition are encoded into the data stream, or whether the encoding of the transform coefficients within the respective further partition is skipped and all transform coefficients within the respective further partition are zero, and entropy decoding quantization levels of the transform coefficients of the first trans- form coefficient block for further partitions for which the further indication indicates that the transform coefficients within the respective further partition are encoded into the data stream and skip the decoding of the transform coefficients within the further partitions for which the further indication indicates that the encoding of the transform coefficients within the respective further partition is skipped and all transform coefficients within the further partitions are zero. 
	However, Jacobson teaches decoding for each further partition of a set of further partitions into which the first transform coefficient block is subdivided a further indication ([0124], e.g., skip flag) indicating whether the transform coefficients within the respective further partition are encoded into the data stream ([0124], e.g., substream), or whether the encoding of the transform coefficients within the respective further partition is skipped ([0124], e.g., skip flag) and all transform coefficients within the respective further partition are zero ([0124], e.g., zero), and entropy decoding ([0124], e.g., entropy coded) quantization levels of the transform coefficients of the first trans- form coefficient block for further partitions for which the further indication indicates that the transform coefficients within the respective further partition are encoded into the data stream and skip ([0124], e.g., skip) the decoding of the transform coefficients within the further partitions for which the further indication indicates that the encoding of the transform coefficients within the respective further partition is skipped and all transform coefficients within the further partitions are zero. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Guo and Jacobson before him/her to modify the residual quad tree (RQT) coding for video coding of Guo with the teaching of substream multiplexing for display stream compression of Jacobson with a motivation to increase coding efficiency by using context encoding for skip flags.
	In addition, Guo further discloses the decoding of the indication for the second transform coefficient block is performed using context-adaptive entropy decoding using a context which depends ([0095], e.g., when encoding split flag … of V, a function (splitY, splitU) can be used to select the contect) on the further indication of the further partitions of the first transform coefficient block and/or the quantization levels of the transform coefficients of the first transform co- efficient block.  . 

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Guo does not explicitly disclose decoding an indication indicating whether the transform coefficients within the second transform coefficient block are encoded into the data stream, or whether the encoding of the transform coefficients within the second transform coefficient block is skipped and all transform coefficients within the second transform coefficient block are zero, and entropy decoding quantization levels of the transform coefficients of the second transform coefficient block if the indication indicates that the transform coefficients of the second transform coefficient block are encoded into the data stream and skip the decoding of the transform coefficients of the second transform coefficient block if the indication indicates that the encoding of the transform coefficients of the second transform coefficient block is skipped and all transform coefficients of the second transform coefficient block are zero. 
	However, Jacobson teaches decoding an indication ([0124], e.g., skip flag) indicating whether the transform coefficients within the second transform coefficient block are encoded into the data stream ([0124], e.g., substream), or whether the encoding of the transform coefficients within the second transform coefficient block is skipped ([0124], e.g., skip) and all transform coefficients within the second transform coefficient block are zero ([0124], e.g., zero), and entropy decoding ([0124], e.g., entropy coded) quantization levels of the transform coefficients of the second transform coefficient block if the indication indicates that the transform coefficients of the second transform coefficient block are encoded into the data stream and skip ([0124], e.g., skip) the decoding of the transform coefficients of the second transform coefficient block if the indication indicates that the encoding of the transform coefficients of the second transform coefficient block is skipped and all transform coefficients of the second transform coefficient block are zero. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Guo and Jacobson before him/her to modify the residual quad tree (RQT) coding for video coding of Guo with the teaching of substream multiplexing for display stream compression of Jacobson with a motivation to increase coding efficiency by using context encoding for skip flags.
	In addition, Guo further discloses the decoding of the indication is performed using context-adaptive entropy decoding using a context which depends ([0095], e.g., when encoding split flag … of V, a function (splitY, splitU) can be used to select the contect) on the first transform coefficient block. 

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 5. 
	Guo does not explicitly teach decoding a further indication indicating whether the transform coefficients of the first transform coefficient block are encoded into the data stream, or whether the encoding of the transform coefficients of the first transform coefficient block is skipped and all transform coefficients within the respective first transform coefficient block are zero, and entropy decoding quantization levels of the transform coefficients of the first transform coefficient block if the further indication indicates that the transform coefficients of the first transform coefficient block are encoded into the data stream and skip the decoding of the transform coefficients of the first transform coefficient block if the further indication indicates that the encoding of the transform coefficients of the first transform coefficient block is skipped and all transform coefficients of the first trans- form coefficient block are zero. 
	However, Jacobson teaches decoding a further indication ([0124], e.g., skip flag) indicating whether the transform coefficients of the first transform coefficient block are encoded into the data stream ([0124], e.g., substream), or whether the encoding of the transform coefficients of the first transform coefficient block is skipped ([0124], e.g., skip) and all transform coefficients within the respective first transform coefficient block are zero ([0124], e.g., zero), and entropy decoding ([0124], e.g., entropy coded) quantization levels of the transform coefficients of the first transform coefficient block if the further indication indicates that the transform coefficients of the first transform coefficient block are encoded into the data stream and skip ([0124], e.g., skip) the decoding of the transform coefficients of the first transform coefficient block if the further indication indicates that the encoding of the transform coefficients of the first transform coefficient block is skipped and all transform coefficients of the first trans- form coefficient block are zero. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Guo and Jacobson before him/her to modify the residual quad tree (RQT) coding for video coding of Guo with the teaching of substream multiplexing for display stream compression of Jacobson with a motivation to increase coding efficiency by using context encoding for skip flags.
	In addition, Guo further discloses the decoding of the indication for the second transform coefficient block is performed using context-adaptive entropy decoding using a context which depends ([0095], e.g., when encoding split flag … of V, a function (splitY, splitU) can be used to select the contect) on the further indication for the first transform coefficient block and/or the quantization levels of the transform coefficients of the first transform coefficient block. 

	3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Jacobson, and further in view of Bao et al., US 2006/0008009 A1 (hereinafter Bao).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 6. 
	Guo as modified by Jacobson does not explicitly teach in the decoding of the indication for the second transform coefficient block, select a first context if the further indication indicates that the transform coefficients of the first transform coefficient block are encoded into the data stream, or a second context if the further indication indicates that the encoding of the transform coefficients of the first transform coefficient block is skipped and all transform coefficients within the respective further partition are zero. 
	However, Bao teaches in the decoding of the indication for the second transform coefficient block, select a first context if the further indication indicates that the transform coefficients of the first transform coefficient block are encoded into the data stream, or a second context if the further indication indicates that the encoding of the transform coefficients of the first transform coefficient block is skipped and all transform coefficients within the respective further partition are zero (Claim 6, e.g., context selection is based on … skipping flag value).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Guo, Jacobson, and Bao before him/her to modify the residual quad tree (RQT) coding for video coding of Guo with the teaching of method and system for entropy coding for scalable video codec of Bao with a motivation to further increase coding efficiency by using context encoding based on skip flags.

	4.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Sasai et al., US 2012/0207400 A1 (hereinafter Sasai).

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Guo does not explicitly disclose decode from the data stream a first indication of a first termination coefficient position at which, when traversing a first scan pattern which sequentially traverses transform coefficients of the first transform coefficient block along a forward direction, a first last non-zero transform coefficient resides, decode from the data stream first data representing a first coded set of transform coefficients of the first transform coefficient block traversed by the first scan pattern from the first termination coefficient position in reverse direction, the first data comprising quantization levels of transform coefficients in the first coded set of transform coefficients, decode from the data stream a second indication of a second termination coefficient position at which, when traversing a second scan pattern which sequentially traverses transform coefficients of the second transform coefficient block along a forward direction, a second last non-zero transform coefficient resides, decode from the data stream second data representing a second coded set of transform coefficients of the second transform coefficient block traversed by the second scan pattern from the second termination coefficient position in reverse direction, the second data comprising quantization levels of transform coefficients in the second coded set of transform coefficients. 
	However, Sasai teaches decode from the data stream a first indication ([0073], e.g., LastFlag) of a first termination coefficient position at which, when traversing a first scan pattern which sequentially traverses transform coefficients of the first transform coefficient block along a forward direction, a first last non-zero transform coefficient resides, decode from the data stream first data ([0073], e.g., coefficients) representing a first coded set of transform coefficients of the first transform coefficient block traversed by the first scan pattern from the first termination coefficient position in reverse direction ([0102], e.g., reverse order), the first data comprising quantization ([0066], e.g., quantized) levels ([0102], e.g., level) of transform coefficients in the first coded set of transform coefficients, decode from the data stream a second indication ([0073], e.g., LastFlag) of a second termination coefficient position at which, when traversing a second scan pattern which sequentially traverses transform coefficients of the second transform coefficient block along a forward direction, a second last non-zero transform coefficient resides, decode from the data stream second data ([0073], e.g., coefficients) representing a second coded set of transform coefficients of the second transform coefficient block traversed by the second scan pattern from the second termination coefficient position in reverse direction ([0102], e.g., reverse order), the second data comprising quantization ([0066], e.g., quantized) levels ([0102], e.g., level) of transform coefficients in the second coded set of transform coefficients. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Guo and Sasai before him/her to modify the residual quad tree (RQT) coding for video coding of Guo with the teaching of image coding method, image coding apparatus, image decoding method, image decoding apparatus, and image coding and decoding apparatus of Sasai with a motivation to increase coding efficiency by entropy encoding/decoding coefficient position indicator.
	In addition, Guo further discloses wherein the decoding of the second indication of the second transform coefficient block is performed using context-adaptive entropy decoding using a context which depends ([0095], e.g., when encoding split flag … of V, a function (splitY, splitU) can be used to select the contect) on the first termination coefficient position. 

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Guo does not explicitly disclose configured to decode quantization levels of a predetermined transform coefficient of the second transform coefficient block by using a binarization code and entropy decoding a first bin of the binarization code using a context. 
	However, Sasai teaches configured to decode quantization ([0066], e.g., quantized) levels ([0102], e.g., level) of a predetermined transform coefficient ([0073], e.g., coefficients) of the second transform coefficient block by using a binarization code ([0067], e.g., binarization) and entropy decoding ([0216], e.g., entropy coding) a first bin of the binarization code using a context. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Guo and Sasai before him/her to modify the residual quad tree (RQT) coding for video coding of Guo with the teaching of image coding method, image coding apparatus, image decoding method, image decoding apparatus, and image coding and decoding apparatus of Sasai with a motivation to increase coding efficiency by entropy encoding/decoding coefficient position indicator.
	In addition, Guo further discloses context which depends ([0095], e.g., when encoding split flag … of V, a function (splitY, splitU) can be used to select the contect) on the first bin of the binarization code of a co-located transform coefficient of the first transform coefficient block. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Han et al., US 2018/0249179 A1 discloses transform kernel selection and entropy coding.
        2.    Hsiang, US 2018/0278958 A1 discloses transform coding of data.
        3.    Bughayci Sansli et al., US 2017/0111643 A1 discloses HDR and WCG coding architecture with SDR backwards compatibility in a single bitstream for video coding.

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485